DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798 A1, cited in Applicant’s IDS; US 2016/0222285 referred to herein as the English language equivalent) in view of Masuhara et al. (US 2015/0361209; cited in prior Office action) and Fukuda et al. (US 2009/0214871).
Regarding Claims 1-3 and 5, Shimizu teaches a photochromic composition comprising (A) a polyrotaxane having a composite molecular structure composed of an axial molecule and a plurality of cyclic molecules clathrating the axial molecule; and (B) a photochromic compound (Abstract).  Shimizu’s composition further comprises a polymerizable monomer (C) (p. 6, [0087]).  Cyclodextrin is particularly preferred as a cyclic molecule (p. 3, [0048]), while polyethylene glycol (PEG) is a preferred axial molecule (p. 3, [0045]).  
Side chains may be introduced into the ring of the cyclic molecule (p. 3, [0054]).  This may be achieved by hydroxypropylation of OH groups on the cyclic molecule (p. 4, [0063]), followed by ring opening polymerization of a cyclic lactone such as e-caprolactone (p. 4, [0059], [0062], [0063]).  This will result in side chains having OH groups introduced into the cyclic molecules.
A polymerizable functional group capable of reacting with the polymerizable monomer (C) is preferably introduced into the ring of the cyclic molecule (p. 5, [0076]).  The polymerizable functional group is introduced via the side chain (p. 5, [0077]).  Typical examples of the polymerizable functional group include (meth)acryloyl groups (p. 5, [0078]).  
Shimizu’s examples illustrate a combination of polymerizable monomers including approximately 68% of bifunctional acrylate and methacrylate monomers; 30% of polyfunctional methacrylate monomers; and 1% of a methacrylate monomer having a single methacrylate group (p. 29, [0442]-[0450]).  These polymerizable monomers are equivalent to the claimed (C1), (C2), and (C3), respectively, and Shimizu’s examples teach toward amounts falling within the claimed ranges.
The composition described above may be used as an adhesive layer bonding two opposed photochromic laminated sheets to one another (p. 2, [0033]).  The composition is used to form optical articles such as a photochromic lens (p. 18, [0232]).  Shimizu does not teach a suitable degree of modification of side chain OH groups with the polymerizable functional group.
In the same field of endeavor, Masuhara teaches a composition for soft materials including polyrotaxane and a radically polymerizable monomer (Abstract).  The composition may be used in optical adhesives (p. 7, [0094]).
The polyrotaxane includes at least one cyclic molecule skewered by a linear molecule.  The cyclic molecule includes a radically polymerizable group (Abstract).  The linear molecule is preferably PEG (p. 3, [0046]).  Examples of the cyclic molecule include cyclodextrins (p. 2, [0022]).  
Cyclodextrin OH groups are hydroxypropylated and ring opening polymerization of e-caprolactone is carried out to introduce side chain OH groups.  Radically polymerizable groups are then introduced to these OH groups (p. 2, [0026]).  Suitable radically polymerizable groups include (meth)acryloyl (p. 3, [0035]).  The introduction rate of the radical polymerizable groups into the polyrotaxane is from 1-90% (p. 2, [0027]).  According to Masaharu, this range allows for excellent strength (p. 2, [0027]).  Furthermore, Masaharu generally demonstrates this range to be suitable for polyrotaxanes which are substantially similar to those of Shimizu and which, like Shimizu, are suitable for use in optical applications.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include radically polymerizable groups such as (meth)acryloyl in Shimizu’s polyrotaxane at a rate of 1-90%, as Masuhara demonstrates this to be a suitable range for substantially similar polyrotaxanes suitable for use in similar applications.  The range of 1-90% overlaps the claimed range of 1 mol% to less than 40 mol% or more than 70 mol% to 95 mol%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
The photochromic composition comprising Shimizu’s polyrotaxane (A) is dispersed or dissolved in an organic solvent in order to prepare a coating solution (p. 17, [0225]).  Neither Shimizu nor Masuhara teach modification of more than 0 mol% to 65 mol% of side chain OH groups with a compound not containing a radically polymerizable group as claimed.
In the same field of endeavor, Fukuda teaches a coating composition comprising a polyrotaxane (A), a polymerizable monomer (B) having two or more ethylenically unsaturated groups, and a solvent (Abstract).  The polyrotaxane is formed from a straight chain molecule, preferably polyethylene glycol (p. 3, [0048]), and a cyclic molecule, preferably cyclodextrin (p. 4, [0058]).  A portion of cyclodextrin OH groups are modified with an unsaturated functional group such as an acryl or methacryl group (p. 5, [0075]-[0077]).  
When cyclodextrin is used as a cyclic molecule, a portion of the OH groups are substituted with a hydrophobic group to improve solubility of the polyrotaxane in the solvent.  Examples of the hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl groups (p. 4, [0069]) are recognized in the art as not containing radically polymerizable groups.  The degree of modification by the hydrophobic modifying group is preferably 0.02 (i.e. 2 mol%) or more.  When the degree of modification is less than 2 mol%, solubility of the polyrotaxane in an organic solvent is insufficient and insoluble projections may be formed (p. 4, [0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Masuhara as applied above, and further in view of Fukuda to modify at least 2 mol% of OH groups with a hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl in order to improve solubility in the organic solvent used to form Shimizu’s coating solution.  The range of at least 2 mol% overlaps the claimed range of greater than 0 mol% up to 65 mol%.  Therefore, Modification of Shimizu in view of Masuhara and Fukuda as applied above reads on Claims 1-3 and 5.
Regarding Claim 4, Shimizu’s polyrotaxane preferably includes PEG as an axial molecule, and includes adamantly end groups (p. 3, [0046]).
Regarding Claim 6, Shimizu’s photochromic compound (B) is included in the amount of 0.0001-10 parts by mass based on 100 parts by mass of the combined polyrotaxane (A) and polymerizable monomer (C) (p. 32, Claim 11).
Regarding Claim 7, the polyrotaxane (A) and polymerizable monomer (C) are combined in a mass ratio of 0.1:99.9 to 50:50 (p. 16, [0214]).  This is equivalent to 0.1-50 parts by mass of polyrotaxane (A) where the total amount of polyrotaxane (A) and polymerizable monomer (C) is 100 parts by mass.
Regarding Claims 9 and 10, Masuhara teaches toward modification with a polymerizable group at a rate of 1-90% (p. 2, [0027]).  Fukuda teaches modification of at least 2 mol% of OH groups with a hydrophobic group not containing a radically polymerizable group (p. 4, [0070]).  This indicates that 8-97 mol% of OH groups will be unmodified.  These ranges overlap the claimed ranges.
Regarding Claims 11 and 12, Shimizu teaches a cured body formed from the composition described above, as well as a photochromic laminate having a layer composed of the cured body on the surface of an optical substrate (p. 2, [0032]).

Response to Arguments

Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive.
The Applicant argues that Shimizu does not disclose or suggest OH groups modified with a compound not containing a radically polymerizable group.
This feature of the claims is addressed by Fukuda as discussed in the new ground of rejection presented above.
The Applicant argues that Shimizu does not disclose or suggest that OH groups modified with a compound not containing a radically polymerizable group will help to maintain mechanical strength, improve photochromic properties, reduce bleed out, maintain high transparency, and further increase yield of cured bodies.
The features noted in the Applicant’s remarks are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant notes that the inventive examples in the instant specification show reduced distortions and cracks by controlling the ratio of side chain OH groups modified with a radically polymerizable group.  The Applicant further notes that comparative examples in which all side chain OH groups have been modified yield cured bodies having more cracks.
Only the polyrotaxane monomer (A4) obtained in Example 4 contains side chain OH groups modified with a compound not containing a radically polymerizable group.  The single species (A4) is not reasonably commensurate in scope with the breadth of materials and ranges encompassed by independent Claim 1.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  While the results associated with Example 4 are noted, this example alone is not sufficient to establish non-obviousness of the claims.
The Applicant argues that the ratio of polymerizable monomers (C1), (C2), and (C3) is advantageous in view of various physical properties associated with the obtained cured bodies.  The Applicant argues that Shimizu does not teach that such a ratio affects these properties.
Shimizu teaches a ratio of (C1), (C2), and (C3) falling within the claimed range as indicated in the ground of rejection above.  The fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, the physical properties noted in the Applicant’s arguments are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that Comparative Example 4 is representative of Shimizu’s polyrotaxane monomer and results in a cured body having more cracks.
Comparative Example 4 employs the polyrotaxane monomer (a3) obtained in Comparative Example 2.  This monomer includes 100 mol% of side chain OH groups modified by acrylate groups.  It is not clear how Comparative Example 4 is reasonably representative of Shimizu given that the reference includes no teaching toward a side chain OH group modification rate of 100 mol%.  As discussed in the rejection above, although Shimizu teaches toward side chain OH group modification with a radically polymerizable group such as acrylate, the reference does not specify a suitable degree of side chain modification.  
The Applicant argues that Masuhara does not provide any teaching or suggestion about solving the problem of eliminating cracks in cured bodies or suppressing distortion of soft materials.  
The Applicant’s characterization of Masuhara is correct.  Masuhara seeks to solve problems relating to transparency, stress relaxation, strength, and elongation of materials obtained from polymerizable polyrotaxane monomers (see, e.g., Abstract).  Masuhara does not directly address the problem of crack formation or distortion in cured bodies obtained from such monomers.  It is not necessary that the prior art suggest the combination of features recited in the claims to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); MPEP 2144(IV).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762